USCA4 Appeal: 19-2130    Doc: 163    Filed: 04/21/2020 Pg: 1 of 2
              Case 8:18-cv-00883-PWG Document 180-1 Filed 04/21/20 Page 1 of 2



                                                               FILED: April 21, 2020



                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT

                                    ___________________

                                       No. 19-2130 (L)
                                    (8:18-cv-00883-PWG)
                                    ___________________

        In re: CIGAR ASSOCIATION OF AMERICA; CIGAR RIGHTS OF AMERICA;
        PREMIUM CIGAR ASSOCIATION, f/k/a International Premium Cigar and Pipe
        Retailers Association

                  Appellants
        _______________________________________________________

        AMERICAN ACADEMY OF PEDIATRICS; MARYLAND CHAPTER-
        AMERICAN ACADEMY OF PEDIATRICS; AMERICAN CANCER SOCIETY
        CANCER ACTION NETWORK; AMERICAN HEART ASSOCIATION;
        AMERICAN LUNG ASSOCIATION; CAMPAIGN FOR TOBACCO-FREE
        KIDS; TRUTH INITIATIVE; DR. LEAH BRASCH, MD; DR. CYNTHIA
        FISHMAN, MD; DR. LINDA GOLDSTEIN, MD; DR. STEVEN HIRSCH, MD;
        DR. DAVID MYLES, MD

                    Plaintiffs - Appellees

        v.

        UNITED STATES FOOD AND DRUG ADMINISTRATION; NORMAN E.
        SHARPLESS, in his official capacity as Acting Commissioner of Food and
        Drugs; UNITED STATES DEPARTMENT OF HEALTH AND HUMAN
        SERVICES; ALEX M. AZAR, II, in his Official capacity as Secretary of Health
        and Human Services

                    Defendants
USCA4 Appeal: 19-2130    Doc: 163    Filed: 04/21/2020 Pg: 2 of 2
              Case 8:18-cv-00883-PWG Document 180-1 Filed 04/21/20 Page 2 of 2

        ------------------------------

        STATE OF MARYLAND; MARYLAND ASSOCIATION OF COUNTY
        HEALTH OFFICERS

                       Amici Supporting Appellees

                                         ___________________

                                              ORDER
                                         ___________________

               This case was orally argued March 18, 2020.

               Upon consideration of the government’s unopposed motion for remand after

        an indicative ruling by the district court, the court grants the motion and remands

        this case to the district court for further proceedings.

               The clerk shall forward a copy of this order, accompanied by a copy of the

        motion to remand, to the district court. This appeal shall remain on the active docket

        of this court and the parties shall file a status report on May 21, 2020, and every 30

        days thereafter, and shall immediately notify this court when the district court

        proceedings have concluded.

                                                 For the Court

                                                 /s/ Patricia S. Connor, Clerk
